Order, Supreme Court, New York County (Martin Shulman, J.), entered July 1, 2003, which converted this action to a CPLR article 78 proceeding and summarily dismissed it as untimely, unanimously affirmed, without costs.
Plaintiffs challenge to defendant’s administrative determination rejecting his disability retirement application and restoring him to full duty with the Police Department should have been framed as an article 78 proceeding (CPLR 103 [c]; see Triway Realty Corp. v City of New York, 218 AD2d 592 [1995]). As such, commencement of the claim nearly V-k years after the determi*34nation was untimely (CPLR 217; see Griffith v City of New York, 248 AD2d 439 [1998], lv denied 93 NY2d 816 [1999]).
We have considered plaintiffs remaining contentions and find them to be without merit. Concur—Nardelli, J.P., Saxe, Williams, Friedman and Sweeny, JJ.